United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
OFFICE OF PERSONNEL MANAGEMENT,
FEDERAL INVESTIGATIVE SERVICES,
Clifton Park, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1320
Issued: October 16, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 30, 2017 appellant, through counsel, filed a timely appeal from a May 5, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she aggravated or
accelerated bilateral carpal tunnel syndrome due to factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel contends that appellant has submitted sufficient medical opinion
evidence to establish her occupational disease claim and that OWCP has placed a unreasonably
high burden of proof on appellant, requiring her to establish causal relationship beyond a
reasonable doubt.
FACTUAL HISTORY
On January 29, 2016 appellant, then a 59-year-old investigator, filed an occupational
disease claim (Form CA-2) alleging that she developed bilateral carpal tunnel syndrome due to
typing, filing, and driving while performing her job duties. Her supervisor indicated that
appellant planned to retire in May 2016. The employing establishment concurred that
appellant’s work duties required typing, writing, filing, and driving. It noted that she began
working as an investigator on March 20, 2005.
Appellant provided a narrative statement and described her employment history. She
noted that she began her career in 1976 in a stenographer’s pool. Appellant’s job duties
consistently required typing, filing, writing, and use of a telephone. She worked at the
Department of Defense from 1977 until the Defense Security Service became associated with the
employing establishment in 2005. As an investigator beginning in 2001, appellant’s job
additionally required driving. She noted that in the early 1990’s she had filed a claim for
bilateral carpal tunnel syndrome which was accepted by OWCP.
In a note dated February 2, 2016, Dr. James M. Boler, a Board-certified orthopedic and
hand surgeon, noted appellant’s long federal service and an accepted 1992 claim for bilateral
carpal tunnel syndrome. He found a positive Tinel’s sign at the wrists with symptoms into her
index, middle, and ring finger. Dr. Boler found that sensation was intact to light touch. He
noted appellant’s employment duties of typing and driving.
Dr. Boler requested
electrodiagnostic testing and diagnosed bilateral upper extremity pain and paresthesias.
In a letter dated April 25, 2016, OWCP requested additional factual and medical evidence
in support of appellant’s occupational disease claim. It afforded appellant 30 days for a
response. Appellant responded to OWCP’s request for factual information on May 5, 2016. She
denied playing sports or hobbies and reported two hours of computer usage at home daily.
By decision dated June 2, 2016, OWCP denied appellant’s occupational disease claim,
finding that she had failed to submit sufficient factual information to establish that the
employment events occurred as alleged as she failed to respond to the development
questionnaire.
Dr. Boler completed a note on June 14, 2016. He reported that appellant had bilateral
upper extremity pain and paresthesias, likely carpal tunnel syndrome. Dr. Boler noted that
appellant felt her symptoms were much worse at work where she typed, wrote, and drove. He
opined, “At this point, I do believe she has work-related carpal tunnel syndrome bilaterally.”
Dr. Boler recommended testing to confirm the diagnosis.
Counsel requested reconsideration on February 8, 2017. In support of this request, he
contended that appellant’s statements regarding her employment activities were reasonable and
credible and that it was contrary to Board precedent for the employing establishment or OWCP

2

to challenge appellant’s accounting of claimed work factors. Counsel also provided additional
medical evidence.
In a note dated September 19, 2016, Dr. Kenneth L. Shapiro, an internist, reviewed
appellant’s electrodiagnostic studies and found that the bilateral median motor distal latencies
were prolonged. He diagnosed moderate to severe carpal tunnel syndrome bilaterally.
By decision dated May 5, 2017, OWCP modified its prior decision finding that appellant
had established the claimed employment factors, but denying her occupational disease claim as
the medical evidence of record filed to establish a causal relationship between her employment
duties and her diagnosed bilateral carpal tunnel syndrome.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment
injury.4
OWCP’s regulations define an occupational disease as a condition produced by the work
environment over a period longer than a single workday or shift.5 To establish that an injury was
sustained in the performance of duty in an occupational disease claim, a claimant must submit
the following: (1) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.6
A medical report is of limited probative value if it is unsupported by medical rationale.7
Medical rationale includes a physician’s detailed opinion on the issue of whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment activity.
The opinion of the physician must be based on a complete factual and medical background of the
claim, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and specific
3

Supra note 2.

4

Kathryn Haggerty, 45 ECAB 383, 388 (1994).

5

20 C.F.R. § 10.5(q).

6

Victor J. Woodhams, 41 ECAB 345 (1989); see also J.H., Docket No. 17-1643 (issued June 23, 2017).

7

T.F., 58 ECAB 128 (2006).

3

employment activity or factors identified by the claimant.8 The belief of a claimant that a
condition was caused or aggravated by the employment is insufficient to establish causal
relation.9
ANALYSIS
The Board finds that appellant has failed to meet her burden of proof to establish that she
aggravated or accelerated bilateral carpal tunnel syndrome due to factors of her federal
employment.
Appellant noted that she had a previous claim with OWCP accepted for bilateral carpal
tunnel syndrome; however, there is no evidence in the record to establish a prior accepted claim.
She alleged that she aggravated or accelerated her previously diagnosed bilateral carpal tunnel
syndrome due to typing, filing, writing, and driving during her employment. OWCP accepted
that the employment activities occurred as alleged, but denied appellant’s occupational disease
claim for bilateral carpal tunnel syndrome as the medical evidence of record was not sufficiently
detailed to establish a causal relationship between appellant’s diagnosed condition and her
employment duties.
In support of her bilateral carpal tunnel syndrome claim, appellant submitted medical
reports from Dr. Shapiro and Dr. Boler. In his initial report, Dr. Boler diagnosed bilateral upper
extremity pain and paresthesias. The Board has held that the mere diagnosis of “pain” does not
constitute the basis for payment of compensation.10 As Dr. Boler did not provide a clear
diagnosis this report is insufficient to meet appellant’s burden of proof.
In a second note, Dr. Boler provided speculative and equivocal opinions of the diagnosis
of carpal tunnel syndrome finding that appellant “likely [had] carpal tunnel syndrome.” He also
noted that he “believed” that appellant had carpal tunnel syndrome, but was awaiting
electrodiagnostic test results. Dr. Boler further reported that appellant felt her symptoms were
much worse at work where she typed, wrote, and drove. An award of compensation may not be
based on surmise, conjecture, speculation, or upon appellant’s own belief that there is a causal
relationship between her claimed condition and her employment.11 Dr. Boler did not provide a
clear diagnosis and did not provide his own opinion that appellant’s accepted employment duties
accelerated or aggravated her bilateral carpal tunnel syndrome. Therefore, this report is
insufficient to meet appellant’s burden of proof.
Dr. Shapiro diagnosed moderate-to-severe carpal tunnel syndrome bilaterally based on
electrodiagnostic studies. He did not provide any opinion regarding the causal relationship
between appellant’s diagnosed condition and her employment. Without an opinion on causal

8

A.D., 58 ECAB 149 (2006).

9

Lourdes Harris, 45 ECAB 545, 547 (1994).

10

Robert Broome, 55 ECAB 339 (2004).

11

R.W., Docket No. 15-0345 (issued September 20, 2016); Robert A. Boyle, 54 ECAB 381 (2003).

4

relationship, Dr. Shapiro’s report is insufficient to meet appellant’s burden of proof to establish a
causal relationship between her diagnosed condition and her implicated employment duties.12
The Board rejects counsel’s argument on appeal that OWCP had placed an unreasonably
high burden of proof on appellant, requiring her to establish causal relationship beyond a
reasonable doubt. Rather, appellant did not submit the necessary medical opinion evidence
necessary to establish her claim.13
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that she
aggravated or accelerated bilateral carpal tunnel syndrome due to factors of her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the May 5, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 16, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

12

D.R., Docket No. 16-0528 (issued August 24, 2016).

13

If appellant does have a prior accepted claim, a recurrence of disability claim could be pursued before OWCP.

5

